DETAILED ACTION
This Action is in response to the communication received on 01/21/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The 35 U.S.C. §103 rejection of record is withdrawn. Claims 1, 4-10, 12-14 and 16-20 are allowed. 

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

   Authorization for the Examiner’s Amendment was granted by Mr. Toan Tran
 (54,942) on 03/11/2021.

Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application. Please see the attached amendment.




REASONS FOR ALLOWANCE
The following is an Examiner's statement of reasons for allowance:  
         The prior arts of the record fail to teach neither singly nor in combination,

“ A method for schematization of flexible schema tables, comprising: querying, by a processor, records in a flexible schema table to identify keys of a same name in the flexible schema table, wherein the records in the flexible schema table have a key-value format;
 determining, by the processor, a frequency of occurrence for each of the keys in the flexible schema table; 
placing, by the processor, the keys identified in the flexible schema table in a first column of a keys table and the frequency of occurrence for each of the keys in a second column of the keys table;
 estimating, by the processor, data types for the keys in the keys table, including retrieving values associated with each of the keys from the flexible schema table, and executing an aggregate function on the values associated with each of the keys to determine a data type that represents all of the values associated with each of the keys; 
placing, by the processor, the data types for the keys in a third column of the keys table; 
selecting view columns of the keys based on a predetermined condition related to the frequency of occurrence for each of the keys;
 and creating a view of the flexible schema table from the selected view columns, wherein the created view includes the selected view columns of the keys and the data types for the keys in the selected view columns.”

The prior arts of the record, lack disclosure or inferences where estimating, by the processor, data types for the keys in the keys table, including retrieving values associated with each of the keys from the flexible schema table, and executing an aggregate function on the values associated with each of the keys to determine a data type that represents all of the values associated with each of the keys. 
   The closest prior art of the record, Vaitheeswaran teaches different approaches to determine the data type of each column. For example, Vaitheeswaran selects random sample data in the column and determines whether the content in the column is in a string format or in a numeric format. However, there is no disclosure of retrieving values associated with each key, and executing an aggregate function on the retrieved values to determine a data type that represents all of the values associated with the key.
   Moreover, the prior arts of the record, lack disclosure or inferences where selecting view columns of the keys based on a predetermined condition related to the frequency of occurrence for each of the keys; and creating a view of the flexible schema table from the selected view columns, wherein the created view includes the selected view columns of the keys and the data types for the keys in the selected view columns.
   The closest prior art of the record, Zuzarte, discloses an estimation module is configured to estimate frequency statistics corresponding to each column of a join result of a fact table and a dimension table by generating a statistical view comprising a join of the generated frequency statistics table derived from fact table and the dimension table by using the generated frequency statistics table to simulate the fact table. However, 

  As such, the combined features as recited in claim 1 are not specifically disclosed in the prior arts of the record and claims 1, 4-10, 12-14 and 16-20 are allowed. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Faezeh Forouharnejad whose telephone number is (571)270-7416.  The examiner can normally be reached on generally Monday through Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/F.F. /
Examiner, Art Unit 2166

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166